In two coram nobis proceedings to vacate a 1953 judgment of conviction, defendant appeals from an order of the Supreme Court, Kings County, dated October 28, 1970, which denied both applications without a hearing. Order reversed, on the law, and applications granted to the extent of directing that (1) a hearing be held on defendant’s contention that he was not advised of his right to appeal and did not know he had such right and (2) a new determination be made. The fact that defendant did not allege more than that he was not advised of his right to appeal and did not know he had such right does not defeat his right to a hearing. People v. Lynn and People v. Saunders (28 N Y 2d 196) are inapposite. There, the convictions were upon guilty pleas. Here the conviction was after trial. Rabin, P. J., Hopkins, Munder, Martuseello and Christ, JJ., concur.